Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 11, 2016

The Court of Appeals hereby passes the following order:

A16A1268. YUN YOU v. THE STATE.

      Yun You was charged with driving under the influence (“DUI”) and violating
a local ordinance by being in a park after hours. She pled guilty to the park offense,
but her DUI charge remains pending. You filed a plea in bar based on double
jeopardy, as well as three motions in limine seeking to exclude certain evidence
relating to the DUI charge. After a hearing, the trial court issued an order denying
You’s motions to exclude. You then filed this appeal, seeking review of the court’s
denial of her plea in bar. Because the record contains no such ruling, we lack
jurisdiction to consider this appeal.
      You’s notice of appeal indicates that she is appealing from the trial court’s
“judgment [of] November 9, 2015 denying [her] Motion to Dismiss Based on Double
Jeopardy,” and her appellate brief addresses solely the double jeopardy issue. The
only trial court order entered on that date, however, resolved You’s motions to
exclude. Nothing in that order — or in any other order included in the record on
appeal — suggests that the court was also denying her plea in bar.1 In the absence of
a written order rejecting You’s claim of double jeopardy, we lack jurisdiction to
consider the issue. See Sharp v. State, 183 Ga. App. 641, 642 (1) (360 SE2d 50)
(1987) (“It is elementary that an oral order is not final nor appealable until and unless
it is reduced to writing, signed by the judge, and filed with the clerk.”). Accordingly,


      1
        Although the trial court conducted a hearing on both You’s plea in bar and
her motions to exclude, nothing in the transcript reflects an oral ruling by the trial
court on You’s claim of double jeopardy.
this appeal is hereby DISMISSED. See Davis v. Langham, 170 Ga. App. 346 (317
SE2d 903) (1984).

                                   Court of Appeals of the State of Georgia
                                                                        08/11/2016
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.